UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2009 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53189 ICON Leasing Fund Twelve, LLC (Exact name of registrant as specified in its charter) Delaware 20-5651009 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onNovember 1, 2009is 348,709. ICONLeasing Fund Twelve,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 41 Signatures 42 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets (unaudited) Assets September 30, December 31, Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Current portion of notes receivable Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $37,051,061 and $14,178,194, respectively) Notes receivable, less current portion Investment in joint venture Derivative instrument - Due from Manager and affiliates Prepaid acquisition fees - Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Derivative instruments Deferred revenue Due to Manager and affiliates Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Other non-current liabilities - Total non-current liabilities Total Liabilities Commitments and contingencies (Note 12) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Rental income $ Finance income Income from investment in joint venture Interest and other income Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Depreciation and amortization Impairment loss - - Loss (gain) on financial instruments ) ) Total expenses Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Fund Twelve $ Net income attributable to Fund Twelve allocable to: Additional Members $ Manager $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Twelve per weighted average additional share of limited liability company interests $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity (unaudited) Members' Equity Accumulated Additional Shares Other of Limited LiabilityCompany Interests AdditionalMembers Manager ComprehensiveLoss TotalMembers' Equity NoncontrollingInterests TotalEquity Balance, December 31, 2008 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - - - ) Currency translation adjustment - - - ) ) - ) Total comprehensive income - - - ) Proceeds from issuance of additional shares of limited liability company interests - - - Sales and offering expenses - ) - - ) - ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Investment in joint venture by noncontrolling interest - Balance, March 31, 2009 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - - - Currency translation adjustment - Total comprehensive income - - - Proceeds from issuance of additional sharesof limited liability company interests - - - Sales and offering expenses - ) - - ) - ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Shares of limited liability company interests redeemed ) ) - - ) - ) Balance, June 30, 2009 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - - - ) Currency translation adjustment - Total comprehensive income - - - ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Shares of limited liability company interests redeemed ) ) - - ) - ) Investment in joint ventures by noncontrolling interest - Balance, September 30, 2009 $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) Income from investment in joint venture ) ) Depreciation and amortization Impairment loss - Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Interest expense other Loss (gain) on financial instruments ) Changes in operating assets and liabilities: Collection of finance leases Prepaid acquisition fees ) ) Other assets, net ) ) Accrued expenses and other current liabilities ) Deferred revenue ) Due from/to Manager and affiliates, net Distributions from joint venture - Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) ) Investment in joint venture - ) Distributions received from joint venture in excess of profits - Change in restricted cash ) - Investment in notes receivable ) ) Repayment of notes receivable Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of additional shares of limited liability company interests, net of sales and offering expenses Repayments of non-recourse long-term debt ) - Shares of limited liability company interests redeemed ) - Investment in joint ventures by noncontrolling interest - Distributions to noncontrolling interests ) ) Cash distributions to members ) ) Net cash provided by financing activities Effects of exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $
